987 So.2d 740 (2008)
Gilbert PLESS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-1287.
District Court of Appeal of Florida, First District.
July 7, 2008.
Rehearing Denied August 12, 2008.
Gilbert Pless, pro se, Petitioner.
*741 Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is denied as a second, successive petition. See Fla. R.App. P. 9.141(c)(5)(C). In addition, petitioner has asserted that at the sentencing hearing, his attorney announced in open court that he would be seeking an appeal and the trial judge advised counsel to submit the necessary written notice. The sentencing transcript conclusively refutes this factual allegation. Accordingly, we direct the clerk of this court to forward a certified copy of this opinion to the appropriate institution for consideration by that institution of disciplinary measures against petitioner pursuant to section 944.279(1), Florida Statutes (2007), for the filing of a frivolous petition and knowingly or with reckless disregard for the truth bringing false information or evidence before the court.
DAVIS, VAN NORTWICK, and POLSTON, JJ., Concur.